ASSIGNMENT OF NOTE, LOAN DOCUMENTS AND SECURITY INTERESTS


This ASSIGNMENT OF NOTE, LOAN DOCUMENTS AND SECURITY INTERESTS (this “Assignment
Agreement”), dated effective June 30, 2010, is made by STILLWATER NATIONAL BANK
AND TRUST COMPANY (the “Assignor”) in favor of EADS INVESTMENTS I, LLC and D.
BRADLEY MCWILLIAMS (collectively, the “Assignee”).


RECITALS:


A.           Assignor has previously extended credit to HEMIWEDGE INDUSTRIES,
INC. (formerly called Shumate Industries, Inc.), a Delaware corporation
(“Industries”), SHUMATE MACHINE WORKS, INC., a Texas corporation (“Machine”),
and HEMIWEDGE VALVE CORPORATION,  a Texas corporation (“Hemiwedge”) (Industries,
Machine and Hemiwedge (collectively, the “Borrowers”) which is currently
evidenced by that certain Amended and Restated Promissory Note (Term Note) in
the original principal face amount of $751,000.00 dated September 30, 2008 (the
“Note”).

 
B.           A Loan Agreement and additional documents have been signed by the
Borrowers and other various parties as guarantors (“Guarantors”) in favor of the
Assignor to evidence and secure the indebtedness now evidenced by the Note and
which are otherwise executed in connection with or related to the indebtedness
now evidenced by the Note, including but not limited to loan agreements,
guaranty agreements, security agreements, stock pledge agreements, financing
statements and certain amendments thereto as described in Appendix A to this
Assignment Agreement (the “SNB Loan Documents”).


C.           Assignor wishes to assign and transfer to Assignee, all of
Assignor’s benefits, rights, title, interest, liens and security interests in
and to the Notes and all of the SNB Loan Documents.


D.           On even date herewith, the Borrowers and certain of the Guarantors
executed a Consent and Acknowledgement of Assignment and Release consenting to
the assignment of the SNB Loan Documents and Assigned Rights (defined below) by
Assignor to Assignee.


NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby expressly acknowledged, the parties hereto
hereby agree as follows:

 
Page 1 of 12

--------------------------------------------------------------------------------


 
AGREEMENT:

 
Assignment.  In consideration of the payment made contemporaneously herewith by
the Assignee to the Assignor of the Purchase Price (as defined below), Assignor
hereby assigns and transfers to Assignee, for the equal and ratable benefit of
each Assignee, all of Assignor’s right, title and interest in and to the Note
and the SNB Loan Documents and all debts, obligations, liens, security interests
and contract rights evidenced thereby and any and all claims and rights of
action the Assignor has or may have against the Borrowers with respect to the
Note and SNB Loan Documents (collectively, the “Assigned Rights”), WITHOUT
RECOURSE, AND IN AN “AS IS” CONDITION AND BASIS AND WITHOUT REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, OF ANY TYPE, KIND OR CHARACTER, SAVE AND EXCEPT
THE EXPRESS REPRESENTATIONS OR WARRANTIES SET FORTH IN PARAGRAPH 5 OF THIS
ASSIGNMENT AGREEMENT.
 
1.           Purchase Price.  Contemporaneously herewith, the Assignee has paid
the Assignor the purchase price for the Assigned Rights in an amount equal to
$575,000.00 in current funds by wire transfer (the “Purchase Price”).
 
2.           Assignments of Specific Documents.  Contemporaneously herewith on
receipt of the Purchase Price, Assignor will (a) execute and deliver to Assignee
this Assignment Agreement and originals of all SNB Loan Documents listed and
described in Appendix A hereto (b) record or deliver to the Assignee UCC-3
Amendments reflecting an assignment of all of the Assignor’s filed financing
statements covering the collateral described in the SNB Loan Documents, (c)
execute and deliver such further instruments as may be necessary to assign the
Note and all of the SNB Loan Documents to the Assignee, (d) deliver all
collateral in the possession of Assignor, including certain stock certificates,
and (e) endorse the Note as follows and deliver the same to the Assignee:
 
“For value received, pay to the order of EADS INVESTMENTS I, LLC and D.BRADLEY
MCWILLIAMS, for their equal and ratable benefit, without recourse and without
representation or warranty of any kind except as provided in that certain
Assignment of Note, Loan Documents and Security Interests of even date
herewith.”
 
Page 2 of 12

--------------------------------------------------------------------------------


 
STILLWATER NATIONAL BANK AND TRUST COMPANY
 
By:       _________________________________
 
Name:  _________________________________
 
Title:    _________________________________

 
3.         Representations and Warranties.  Assignor represents and warrants to
Assignee as follows:
 
(a)           Authority to Execute.  Assignor is duly authorized and has full
corporate and Bank power, authority and legal capacity to execute, deliver and
perform its obligations under this Assignment Agreement and to sell the Assigned
Rights to Assignee as contemplated herein.
 
(b)           Owner and Holder.  Assignor is the owner and holder of and has
good title to the Note, SNB Loan Documents and all other Assigned Rights, and
warrants title to said Assigned Rights in and to the Assignee and its
successors, heirs and assigns.
 
(c)           Balance as of June 30, 2010.  The outstanding principal balance on
the Note as of June 30, 2010, is $673,125.00.  Interest accrued but unpaid
through June 30, 2010 is $12,219.70.
 
(d)           No Actions.  Although the maturity date on the Note has passed,
Assignor has not instituted, and will not institute or threaten to take, any
legal action or enforcement claim  or  any other action against the Borrowers
on, or with respect to, the SNB Loan Documents or the Assigned Rights, the Note
or against the Collateral secured by the SNB Loan Documents either by written
notice to the Borrowers or by any other action or proceeding.
 
Page 3 of 12

--------------------------------------------------------------------------------


 
(e)           No Liens or Encumbrances.  The Assigned Rights are not subject to
any liens, encumbrances or security interests created by the Assignor in favor
of any person or entity and Assignor has not previously transferred, assigned or
hypothecated its interest in the Assigned Rights to any other person or entity.
 
(f)           No Prior Approval Required.  Assignor’s execution, delivery and
performance of this Assignment Agreement do not require prior approval of any
other lender or person including, without limitation, any state or federal
governmental authority having jurisdiction over Assignor.
 
(g)           Absence of Claims/Lawsuits.  There are no demands, claims,
lawsuits, actions, arbitrations or disputes pending or threatened by Borrowers
or any of them or any Guarantor under the SNB Loan Documents or any of their
officers, directors, members or shareholders against Assignor in connection with
the Note, the SNB Loan Documents or Assigned Rights.
 
All parties hereto acknowledge that Assignor has made no representations or
warranties to Assignee except as expressly set forth in this Paragraph 5 of this
Assignment Agreement.
 
4.           Representations, Warranties and Agreement of Assignee.  Assignee
hereby agrees as follows and represents and warrants to Assignor that the
following statements are true and correct, as of the date of this Assignment
Agreement:
 
(a)           Authority to Execute.  Assignee has full power, authority and
legal capacity to execute, deliver and perform its obligations under this
Assignment Agreement, and to purchase the Assigned Rights from Assignor.
 
(b)           Business Judgment.  Assignee has exercised Assignee’s own
independent judgment, as determined by Assignee to be necessary and advisable,
in making Assignee’s decision to enter this Assignment Agreement and purchase
the Assigned Rights, that Assignee has reviewed copies of the Note and the SNB
Loan Documents and has been provided an opportunity to ask questions and obtain
such information as Assignee deems necessary to make an informed decision prior
to executing this Assignment Agreement and purchasing the Assigned Rights.
 
Page 4 of 12

--------------------------------------------------------------------------------


 
(c)           Business Knowledge.  Assignee (either alone or with Assignee’s
attorneys, accountants or other advisors) possesses the requisite business and
investment knowledge and experience to evaluate the potential risks and merits
of its purchase of the Assigned Rights.
 
(d)           Own Account.  Assignee has sufficient financial ability and net
worth to bear the economic risk of its investment in the Assigned Rights for an
indefinite period of time and to withstand a total loss of such investment and
Assignee represents that it is purchasing the Assigned Rights for Assignee’s own
account.
 
(e)           Potential Bankruptcy.  Assignee is aware of the precarious
financial condition of Borrower.
 
7.           Disclaimer.  EXCEPT FOR THOSE EXPRESSED IN PARAGRAPH 5 HEREOF, NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, HAVE BEEN MADE BY ASSIGNOR OR
BY ANYONE ACTING ON ASSIGNOR’S BEHALF, PARTICULARLY, BUT WITHOUT IN ANY WAY
LIMITING THE GENERALITY OF THE FOREGOING, NO WARRANTIES OR REPRESENTATIONS
REGARDING (i) THE COLLECTABILITY OF THE NOTE, (ii) THE CREDITWORTHINESS OF
BORROWERS, (iii) THE VALUE OF ANY COLLATERAL SECURING PAYMENT OF THE NOTE, (iv)
THE ENFORCEABILITY OF THE NOTE AND COLLATERAL DOCUMENTS SECURING THE NOTE, OR
(v) THE CONDITION OF THE UNDERLYING COLLATERAL INCLUDING BUT NOT LIMITED TO ANY
ENVIRONMENTAL MATTER OR CONDITION, WHETHER LATENT OR PATENT.  ALL ASSIGNED
RIGHTS SOLD TO ASSIGNEE UNDER THIS ASSIGNMENT AGREEMENT ARE SOLD AND TRANSFERRED
WITHOUT RECOURSE EXCEPT AS MAYBE OTHERWISE SET FORTH HEREIN.
 
Page 5 of 12

--------------------------------------------------------------------------------


 
 8.           Miscellaneous.
 
(a)           Costs and Expenses.  Assignee shall pay the legal fees and
expenses incurred by Assignor in connection with this Assignment Agreement and
the transactions contemplated hereby provided that it is acknowledged that such
legal fees are included in the Purchase Price that has been paid
contemporaneously herewith and nothing further is owed by Assignee to Assignor
in this regard.  All recording fees, transfer taxes, documentary taxes, title
charges, or other costs necessitated by the assignment of the Assigned Rights to
Assignee, if any, shall be borne and paid by Assignee.
 
(b)           Time is of the Essence.  Time is of the essence of this Assignment
Agreement with respect to closing on the date hereof.  No extension of time for
closing shall be granted to either party hereunder without the express written
consent of the other party.
 
(c)           Waiver.  No waiver by either party hereto of the other party’s
breach of any term, covenant or condition contained in this Assignment Agreement
shall be deemed to be a waiver of any subsequent breach of the same or any other
term, covenant or condition of this Assignment Agreement.
 
(d)           Severability.  If any term, covenant, condition or provision of
this Assignment Agreement is unlawful, invalid or unenforceable, such
illegality, invalidity or unenforceability shall not affect the remaining
provisions of this Assignment Agreement, which shall remain in full force and
effect and shall be binding upon the parties.
 
(e)           Headings.  The headings of the sections of this Assignment
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this Assignment Agreement or any provision thereof.
 
(f)           Governing Law.  The parties hereto agree that this Assignment
Agreement shall be construed, and the rights and obligations of the parties
under the Assignment Agreement shall be determined, in accordance with the laws
of the State of Texas, without regard to its conflicts of law provisions.
 
Page 6 of 12

--------------------------------------------------------------------------------


 
(g)         Entire Agreement.  This Assignment Agreement, including any
agreements, attachments, exhibits and schedules referred to herein and attached
hereto, constitutes the entire agreement between the parties hereto pertaining
to the subject matter hereof and supersedes any and all prior agreements,
representations and understanding of the parties, written or oral.
 
(h)         Amendment.  This Assignment Agreement may only be modified, amended
or waived by a written instrument duly executed by authorized representatives of
all of the parties hereto.
 
(i)           Construction.  Unless the context requires otherwise, singular
nouns and pronouns used herein shall be deemed to include the plural, and
pronouns of one gender shall be deemed to include the equivalent pronoun of the
other gender.
 
(j)           Counterparts; Effectiveness.  This Assignment Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument.
 
(k)          Facsimile Execution.  This Assignment Agreement may be executed by
facsimile signature which shall be considered an original in all respects.
 
(l)           Waiver of Jury Trial.  All parties hereto waive the right to a
trial by jury of any actions brought to enforce, construe, or interpret this
Assignment Agreement.
 
(m)         Notice of License.   On or about October 15, 2008, Hemiwedge and
Tejas Research & Engineering, L.P., a Texas limited partnership("Tejas") entered
into an Intellectual Property Agreement by which Tejas, among other things,
received a license to use certain of Hemiwedge’s intellectual property.  The
Assigned Rights are subject to such license and Tejas' (or any of its
assignees') rights thereunder.
 
[the signatures appear on the following page]

 
Page 7 of 12

--------------------------------------------------------------------------------


 
IN WITNESSWHEREOF, the parties hereto have caused this Assignment Agreement to
be duly executed as of the date written above.

 

 
STILLWATER NATIONAL BANK AND TRUST
 
COMPANY
       
By:
         
Name:
         
Title:
       
(the  “Assignor”)
       
EADS INVESTMENTS I, LLC
       
By:
         
Name:
Rodney Eads
       
Title:
Member
       
and
 
 
 
D. BRADLEY MCWILLIAMS, individually

 
(the  “Assignee”)
 
Page 8 of 12

--------------------------------------------------------------------------------


 
APPENDIX A
 
LIST OF LOAN DOCUMENTS ASSIGNED TO ASSIGNEE
 
 
1.
Amended and Restated Promissory Note (Term Note) in the amount of $751,000.00,
among Shumate Industries Inc., Shumate Machine Works Inc., Hemiwedge Valve
Corporation, and Stillwater National Bank and Trust Company, dated with effect
on September 30, 2008.

 
 
2.
Amended and Restated Security Agreement among Shumate Industries Inc., Shumate
Machine Works Inc., Hemiwedge Valve Corporation, and Stillwater National Bank
and Trust Company, dated with effect on September 30, 2008.

 
 
3.
Assignment Agreement between Shumate Industries Inc. and Hemiwedge Valve
Corporation, dated with effect on December 2, 2005.

 
 
4.
Assignment of Loan Documents and Security Interests and Assumption Agreement
among Stillwater National Bank and Trust Company, Eads Investments I LLC, and
Bradley McWilliams, dated with effect on April 23, 2010.

 
 
5.
Contribution Agreement between Shumate Industries Inc. and Hemiwedge Valve
Corporation, dated with effect on December 3, 2005.

 
Page 9 of 12

--------------------------------------------------------------------------------


 
 
6.
Guaranty Agreement between Russell T. Clark and Stillwater National Bank and
Trust Company, dated with effect on September 30, 2008.

 
 
7.
Guaranty Agreement between Matthew C. Flemming and Stillwater National Bank and
Trust Company, dated with effect on September 30, 2008.

 
 
8.
Loan and Consolidation Agreement among Shumate Industries Inc., Shumate Machine
Works Inc., Hemiwedge Valve Corporation, Matthew C. Flemming, Russell T. Clark,
Larry Shumate, and Stillwater National Bank and Trust Company, dated with effect
on September 30, 2008.

 
 
9.
Lockbox Agreement among Shumate Industries Inc., Shumate Machine Works Inc.,
Hemiwedge Valve Corporation, and Stillwater National Bank and Trust Company,
dated with effect on January 25, 2008.

 
10.
Lockbox Agreement among Shumate Industries Inc., Shumate Machine Works Inc., and
Stillwater National Bank and Trust Company, dated with effect on October 19,
2005.

 
11.
Lockbox Agreement among Excalibur Holdings Inc., Excalibur Industries Inc.,
Shumate Machine Works Inc., and Stillwater National Bank and Trust Company,
dated with effect on September 29, 2004.

 
12.
Security Agreement between Hemiwedge Valve Corporation and Stillwater National
Bank and Trust Company, dated with effect on December 3, 2005.

 
13.
Security Agreement among Shumate Industries Inc., Shumate Machine Works Inc.,
Hemiwedge Valve Corporation, and Stillwater National Bank and Trust Company,
dated with effect on January 25, 2008.

 
Page 10 of 12

--------------------------------------------------------------------------------


 
14.
Amended and Restated Security Agreement among Shumate Industries Inc., Shumate
Machine Works Inc., Hemiwedge Valve Corporation, and Stillwater National Bank
and Trust Company, dated with effect on June 26, 2008.

 
15.
Security Agreement among Shumate Machine Works Inc., Excalibur Holdings Inc.,
Excalibur Industries Inc., and Stillwater National Bank and Trust Company, dated
with effect on March 23, 2004.

 
16.
Security Agreement among Excalibur Industries Inc., Shumate Machine Works Inc.,
and Stillwater National Bank and Trust Company, dated with effect on March 31,
2005.

 
17.
Security Agreement between Shumate Machine Works Inc. and Stillwater National
Bank and Trust Company, dated with effect on May 8, 2002.

 
18.
Security Agreement among Shumate Industries Inc., Shumate Machine Works Inc.,
Hemiwedge Valve Corporation, and Stillwater National Bank and Trust Company,
dated with effect on May 23, 2008.

 
19.
Security Agreement among Shumate Industries Inc., Shumate Machine Works Inc.,
and Stillwater National Bank and Trust Company, dated with effect on October 19,
2005.

 
20.
Security Agreement (Accounts, Contracts, Furniture, Fixtures, Equipment, General
Intangibles, Inventory) among Excalibur Holdings Inc., Excalibur Industries
Inc., Shumate Machine Works Inc., and Stillwater National Bank and Trust
Company, dated with effect on September 29, 2004.

 
21.
Stock Pledge Agreement between Excalibur Holdings Inc. and Stillwater National
Bank and Trust Company, dated with effect on March 23, 2004.

 
22.
Stock Pledge Agreement between Excalibur Industries Inc. and Stillwater National
Bank and Trust Company, dated with effect on March 23, 2004.

 
Page 11 of 12

--------------------------------------------------------------------------------


 
23.
All Financing Statements filed of record by Stillwater National Bank and Trust
Company with respect to the Previous Note in the Uniform Commercial Code records
of Texas and Delaware, and all other jurisdictions where such Bank may have
filed any financing statements in connection with liens securing the obligations
of Borrowers under the Previous Note.

 
Page 12 of 12

--------------------------------------------------------------------------------


 